RIGGS, P. J.
Employer seeks review of an order of the Workers’ Compensation Board affirming an administrative law judge’s order relying on Williams v. Gates, McDonald & Co., 300 Or 278, 709 P2d 712 (1985), to uphold the compensability of medical treatment for a nonwork-related preexisting condition as a prelude to treatment of a compensable condition. In 1995, the legislature enacted Oregon Laws 1995, chapter 332, section 3, which is codified at ORS 656.225:
“In accepted injury or occupational disease claims, disability solely caused by or medical services solely directed to a worker’s preexisting condition are not compensable unless:
“(1) In occupational disease or injury claims other than those involving a preexisting mental disorder, work conditions or events constitute the major contributing cause of a pathological worsening of the preexisting condition.
“(2) In occupational disease or injury claims involving preexisting mental disorder, work conditions or events constitute the major contributing cause of an actual worsening of the preexisting condition and not just of its symptoms.
“(3) In medical service claims, the medical service is prescribed to treat a change in the preexisting condition as specified in subsection (1) or (2) of this section, and not merely as an incident to the treatment of a compensable injury or occupational disease.”
The statute is applicable here. Or Laws 1995, ch 332, § 66; Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995). We reverse and remand the case to the Board for reconsideration in the light of ORS 656.225.
Reversed and remanded for reconsideration.